DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 08/17/2022 have been fully considered but they are not persuasive. 
Regarding the amendments to Claim 1, Applicant argues:  “Applicant respectfully submits that Ng and Godar do not teach or suggest "controlling a driver configured to cause a camera to move in a direction and at a velocity that simulate a dynamic movement of a user" and "measuring the dynamic crosstalk occurring by the 3D display based on the stereo pattern image captured by the camera" as recited in claim I and similarly recited in claim 32.” 
Examiner notes that prior art teaches a substantively similar motion of the camera that simulates user motion through the viewing locations and provides for error checking to calibrate out crosstalk at selected viewing locations.  Notably, NG does not utilize dynamic locations, dynamic disparity, or velocity between viewing locations in the determinations, however, the rejected claims are not limited to those features.
Applicant argues:  “Firstly, claims I and 32 have been amended to incorporate part of the allowable subject matter of claim 6, that is "controlling a driver configured to cause a camera to move in a direction and at a velocity that simulate a dynamic movement of a user," which is not taught by any of the cited reference.”
Examiner notes that the incorporated language was not the allowable subject matter of Claim 6.  However, the present Claims 3 and 6 remain allowable.  
Applicant argues:  “However, Ng is silent about measuring a dynamic crosstalk occurring by a 3D display device based on an image of the 3D display device that is captured by a camera in a dynamic movement.”
Examiner notes that the rejected claims specify that the camera moves dynamically, which is a characteristic of all motion, and taught in the prior art.  However, the rejected claims do not measure crosstalk based on any specific characteristic of a dynamic movement, and prior art remains relevant for performing measurements at discrete points during the dynamic movement.
Applicant argues:  “The cited references do not teach "controlling the driver to cause the camera to move at a constant velocity and in a variable direction" as recited in claim 5. In cited paragraphs [0242]-[0243] of Ng, Ng merely discloses moving a camera of a calibration device 210 back and forth in a line to ensure that the points captured around a display device I 00 would be on a plane and not a hemisphere.”
Examiner notes that the camera of Ng moves in directions of the various viewing positions by the same actuator, which does not provide for a variable velocity motion.  

Allowable Subject Matter
Claims 18-31 are allowed.
Claims 3, 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 10-17, 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190149808 to Ng (“Ng“) in view of US 20120105611 Godar (“Godar”).
Regarding Claim 1:  “A method of measuring a dynamic crosstalk, the method comprising:
controlling a driver configured to cause a camera to move in a direction and at a velocity that simulate a dynamic movement of a user;  (“a calibration procedure that enables the specification of content at precise viewing locations, as well as a simple interface that allows a user to graphically specify viewing zones and associate content that will be visible in those zones,” which simulates dynamic movement of a user through the viewing zones. Ng, Paragraph 15.  “The robot then moves the MV display device 100 and the calibration device 210 in an automated fashion … One way this robot could be built is to leave the MV display device 100 stationary and move the calibration device 210 camera around in the viewing space.”  Ng, Paragraphs 242-243.)
at either one or both of a left eye position and a right eye position of the user, capturing a stereo pattern image output through a three-dimensional (3D) display, by the camera while the camera is in the dynamic movement; and (“the host computer 182 generates display pattern data 228 that cause the MV display device 100 to turn all of the MV pixels 102 on, and then turn all of the MV pixels 102 off (see FIGS. 22A and 22B). A camera of the calibration device 210 captures images of the MV display device 100 when all of the MV pixels 102 are on and off.” Ng, Paragraph 212.)
measuring the dynamic crosstalk occurring by the 3D display based on the stereo pattern image captured by the camera.”  (Note that “measuring the dynamic crosstalk” can be performed as checking for errors in displaying a stereoscopic image for a particular perspective based on how the bright and dark portions of a pattern image are perceived by the stereo calibration cameras.  See an example embodiment in Specification, Paragraph 7.  Ng teaches a substantively similar embodiment:  “MV display system 122 must determine which beamlet of each MV pixel hits the calibration device 210. To accomplish this, the host computer 182 may cause the MV display device 100 to display a series of patterns. Each pattern is used to give a specific piece of information to the calibration device 210. … to determine what regions of the image contain MV pixels 102 and allows for greater error checking.”  Ng, Paragraphs 219-221 and also 226-227.  Note that the error checking in Ng is concerned with calibrating out cross talk at different viewing perspectives, i.e. reducing left eye from viewing pixels intended for the right eye and vice versa.)
Ng is directed to a multi-view (MV) display and perspective calibration but does not explicitly teach an application limited to “stereo imaging.”  Note that multi-view imaging is an extension of stereo imaging (two views) to multiple views, and thus contains the stereo technology within.  See use of lenticular lenses to provide multiple views at different viewing angles in Ng, Paragraph 3.
Also see Godar that teaches stereo 3D is generated by the same technology in the context of providing a 3D effect:  “recently displays have also been demonstrated that provide a 3D effect without the need for glasses, by use of lenticular lenses on the display panel.”   Godar, Paragraph 2.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Ng to imlement stereo imaging as taught in Godar, in order to limit the multi-view display technology to only display two views of a stereo display.  Godar, Paragraph 2.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 2:  “The method of claim 1, wherein the measuring of the dynamic crosstalk comprises:
detecting a plurality of markers that indicate a plurality of regions of the captured stereo pattern image corresponding to a maximum brightness and a minimum brightness in the captured stereo pattern image;  (“display device 100 to display a series of patterns [plurality of markers] … This enables the calibration device 210 which captures the illumination pattern to determine what regions of the image contain MV pixels 102 and allows for greater error checking.”    Ng, Paragraphs 219-221.)
extracting the plurality of regions based on the plurality of markers; and  (“display device 100 to display a series of patterns … This enables the calibration device 210 which captures the illumination pattern to determine what regions of the image contain MV pixels 102 and allows for greater error checking.”    Ng, Paragraphs 219-221.)
measuring the dynamic crosstalk based on a brightness value of pixels measured from each of the plurality of regions.”  (“This enables the calibration device 210 which captures the illumination pattern to determine what regions of the image contain MV pixels 102 and allows for greater error checking” involving cross talk betwee the multi-view images.  Ng, Paragraphs 219-221.)
Regarding Claim 4:  “The method of claim 1, wherein, 
when the camera captures, as the stereo pattern image, a left image to be provided to a left eye of the user and a right image to be provided to a right eye of the user, the measuring of the dynamic crosstalk comprises:  (“illumination pattern to determine what regions of the image contain MV pixels 102 and allows for greater error checking,” where multi-view is an extension of stereo images.  Ng, Paragraph 221.)
detecting a plurality of markers that divides each of the left image and the right image into a plurality of regions; … extracting the plurality of regions based on the plurality of markers; and (“display device 100 to display a series of patterns … This enables the calibration device 210 which captures the illumination pattern to determine what regions of the image contain MV pixels 102 and allows for greater error checking.”    Ng, Paragraphs 219-221.  See similar treatment in Claim 2.)
measuring the dynamic crosstalk based on a statistical value of a brightness value of pixels measured from each of the plurality of regions.”
Regarding Claim 5:  “The method of claim 1, wherein the controlling of the driver comprises: controlling the driver to cause the camera to move at a constant velocity and in a variable direction.”  (“One way this robot could be built is to leave the MV display device 100 stationary and move the calibration device 210 camera around in the viewing space.”  Ng, Paragraphs 242-243.)
Regarding Claim 10:  “The method of claim 1, further comprising: compensating for the dynamic crosstalk based on a position of the camera moved by the dynamic movement.”  (“calibration procedure that enables the specification of content at precise viewing locations, as well as a simple interface that allows a user to graphically specify viewing zones and associate content that will be visible in those zones.”  Ng, Paragraph 15.)
Regarding Claim 11:  “The method of claim 1, wherein the stereo pattern image captured by the camera comprises a first region corresponding to a first pattern image for measuring a maximum brightness, a second region corresponding to a second pattern image for measuring a minimum brightness, and a third region corresponding to a third pattern image for measuring a brightness offset of the 3D display.”  (“the host computer 182 may cause the MV display device 100 to display a series of patterns. Each pattern is used to give a specific piece of information to the calibration device 210 … This enables the calibration device 210 which captures the illumination pattern to determine what regions of the image contain MV pixels 102 and allows for greater error checking.”  Ng, Paragraph 219-221.  Thus Ng checks for brightness and multi-view errors and thus 3D brightness crosstalk.)
Regarding Claim 12:  “The method of claim 1, wherein the 3D display is configured to generate the stereo pattern image that match the left eye position and the right eye position of the user, based on parameters of an optical layer obtained through 3D calibration.”  (“the host computer 182 may cause the MV display device 100 to display a series of patterns. Each pattern is used to give a specific piece of information to the calibration device 210 … This enables the calibration device 210 which captures the illumination pattern to determine what regions of the image contain MV pixels 102 and allows for greater error checking.”  Ng, Paragraph 219-221.  Thus Ng calibrates for brightness and multi-view errors and thus for the contained 3D brightness crosstalk.)
Regarding Claim 13:  “The method of claim 1, wherein the 3D display comprises:
an eye tracker or a sensor configured to detect the left eye position and the right eye position of the user,  (“computer-aided facial recognition of a face of a viewer may be used to set a viewing zone around the face,”  Ng, Paragraph 155.  Ng does not teach that eyes are detected specifically.  Godar teaches the specific embodiment:  “in an embodiment of the present invention the distance of the viewer is detected using, for example, a video camera such as the Eye Toy camera coupled with a remote distance measuring system … the user's eye separation may be gauged from video capture using an Eye-Toy/z-cam”  Godar, Paragraphs 70-71.)
wherein the 3D display is configured to apply rendering to positions of the stereo pattern image corresponding to the left eye position and the right eye position of the user.”    (“set a viewing zone around the face,” Ng, Paragraph 155.  Also note “delivers a respective one of the pair of images (1012, 1014) to a respective eye of the viewer”  Godar, Paragraph 59.  See statement of motivation in Claim 1.)
Regarding Claim 14:  “The method of claim 1, wherein the 3D display comprises at least one of a headup display (HUD), a 3D digital information display (DID), a navigation device, a 3D mobile device, a smartphone, a smart television (TV), a smart vehicle, an Internet of things (IoT) device, a medical device, or a measurement device.”  (Note that this claim lists intended fields of use of displays which does not limit the method to performing a particular step or to using a particular display technology, such as LCD or LED technologies.  See LCD and LED display panels in Ng, Paragraphs 9-10.  Also note various mobile and stationary display applications in Godar, Paragraph 30, “compatible with other peripheral devices.”.  Since the claimed method can be equivalently performed on each of the listed devices, these devices are obvious substitutes in the performance of the method.   See statement of motivation in Claim 1.) 
Regarding Claim 15:  “The method of claim 1, wherein the stereo pattern image comprises a two-dimensional (2D) pattern that represents a pattern of a single color identically to a left eye and a right eye of the user, and a 3D pattern that represents patterns of contrasting colors inversely to the left eye and the right eye of the user.”  (“For example, one may use color to encode the MV pixel ID, or use a gray code for that purpose. … each MV pixel 102 may emit 196 beamlets having different colors/brightness in 196 different directions, respectively, from the 196 display pixels 215”  Ng, Paragraphs 224, 236.)
Regarding Claim 16:  “The method of claim 1, wherein the stereo pattern image comprises a 2D pattern that represents patterns of contrasting colors identically to a left eye and a right eye of the user, and a 3D pattern that represents the patterns of the contrasting colors inversely to the left eye and the right eye of the user.”  (“For example, one may use color to encode the MV pixel ID, or use a gray code for that purpose. … each MV pixel 102 may emit 196 beamlets having different colors/brightness in 196 different directions, respectively, from the 196 display pixels 215”  Ng, Paragraphs 224, 236.)
Regarding Claim 17:  “A non-transitory computer-readable storage medium storing instructions that are executable by a processor to perform the method of claim 1.”  (See Ng, Paragraphs 137-138.)
Claim 32 is rejected for reasons stated for Claims 1 and 2, and because Ng discloses apparatus implementations in Paragraphs 137-138.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483